Learned, P. J. :
Concurring with the views of my brother Boardman, I remark that the power of the referee to allow amendments is that possessed by the court “upon such trial.” This does not mean a change of the issue from one of fact to one of law. The referee should have amended the complaint as requested; should have amended the answer (if any amendment was rendered necessary by this mere insei’tion of the word “ director ”) and should have proceeded with the trial. There could have been no surprise on the defendants. They well knew'the fact that Benjamin was a director. Indeed their affidavits show that they had looked forward to the possibility of such an amendment.
The object of this freedom of amendment is to facilitate the trial of the facts, not to afford opportunities for delay.
Present — Learned, P. J., and Boardman, J.
Order reversed, with ten dollars costs and printing disbursements, and motion granted with ten dollars costs.